DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-27 are pending.  No claims have been amended.

Response to Arguments
Applicant’s arguments filed on 6/02/2020 regarding 35 U.S.C. 112(a) rejection of claims 15-27 have been fully considered and they are persuasive and the 35 U.S.C. 112(a) rejection is being withdrawn.  Applicant’s arguments filed on 6/02/2020 regarding 35 U.S.C. 103 rejection of claims 15-27 have been fully considered but they are moot given the new grounds of rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wiemann et al  (WO 2014/148990 A1) IDS submitted by Applicant in view of Chun et al  (US 2019/0174392 A1) support provided by provisional 62/369766 and 62/372811.
Regarding claims 15, 21, and 27, Wiemann teaches a method/UE/non-transitory computer-readable storage medium performed by a User Equipment (UE) for controlling a data transmission over a bearer in a wireless communications network (Abstract), the method comprising:
processing circuitry configured to (Page 17, lines 8-15; WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element; i.e. transceiver reads on information acquisition module): 
when the bearer is established, determining an access category for the data to be transmitted over the bearer (Fig. 3; Page 11, lines 1-24; i.e. each radio bearer 302 is associated with a QCI, where the QCI is the QoS Class indicator which reads on the access category); 
associating the determined access category with the bearer (Fig. 3; Page 11, lines 1-24; i.e. each radio bearer 302 is associated with a QCI, where the QCI is the QoS Class indicator which reads on the access category); 
when the data is to be transmitted over the bearer, performing a barring check of the access category associated with the bearer (Fig. 3; Page 11, lines 1-24; EPS bearers may remain and patterned with future set up radio bearers. At 1), a dashed arrow illustrates the transmitting of barring parameters for each QCI (an example of a bearer characteristic) from the eNB to the UE. At 2), the UE applies the received barring parameters to filter the data packets depending on with which QCI each data packet is associated by means of the filters 305; i.e. if there is data to send, the barring parameters for each QCI are checked to determine if data can be sent); and 
deciding to not transmit the data or deciding to initiate a procedure to transmit the data over the bearer, depending respectively on whether the access category associated with the bearer is or is not barred according to the barring check (Fig. 3; Page 12, lines 5-30; upon arrival of new uplink data the radio device 100 can still determine to which QCI the IP packet belongs before handing it from a higher layer (i.e. a layer in the UE protocol which is above the radio protocols) to the access stratum (AS) level. As explained herein, a cell could e.g. indicate in broadcast signalling that a radio device 100 is explicitly allowed or prohibited to access the network when it has data that matches a certain packet filter,; i.e. if the barring parameters match the filter determines whether data is allowed or prohibited from being sent).
However, Wiemann does not specifically disclose a 5G wireless communications network and performing a barring check of the 5G access category.
Chun teaches a UE can receive barring information for the plurality of connection categories (Abstract).  He further teaches a 5G wireless communications network and performing a barring check of the 5G access category (Paras. 0160, 0252, and 0274; Access control used in a current LTE/EPS system is based on access class barring (ACB) on the basis of an access control method which has been used in UMTS and GSM systems, which are legacy systems of the LTE/EPS system. As standardization is in progress, new mechanisms based on ACB, for example, service specific access control, access control for circuit switched fallback (CSFB), extended access barring (EAB), application specific access control, emergency calls, and prevention of mobile originating signaling and/or data traffic, have been added to access control mechanisms used in the current LTE/EPS system; the access control mechanisms used in the current LTE/EPS system include SSAC, access control for CSFB, EAB, ACDC, emergency calls, and prevention of mobile originating and/or data traffic, which are added based on ACB, on the basis of a scheme which has been used in the UMTS and GSM systems, which are legacy systems of the LTE/EPS system; As compared with legacy UEs, it is expected that new UEs will use services having various characteristics and one UE will be used for various purposes. For example, any smartphone may be used for Internet access and browsing during the day time and may be used for security at night or for V2X in the interior of a vehicle. However, traffic for a security service, traffic for a normal Internet service, and traffic for a V2X service differ in properties and network stability. Therefore, it is expected that each service traffic will be processed by a different network slice. Hence, one UE will support a plurality of different network slices. In this case, the eNB/network will provide each service by use of a different network slice and, simultaneously, will differently set requirements and configurations of respective network slices. For example, since a network slice for security or V2X has an important effect on personal safety, it is better to maximally support access of a UE that desires to receive the security or V2X service even in a situation in which the network is lacking in resources. In this case, the network will try to maximally suppress access of a UE that attempts to perform normal Internet access relative to access of the UE that desires to receive the security or V2X service; i.e.  Chun discusses the new access class method in relation to the old access class method showing that the 5G access classes are added on top of the 4G methods and Applicant provides no distinction in the claim limitation which distinguishes over the method of Wiemann with the addition of Chun). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Chun with the teachings as in Wiemann.  The motivation for doing so would have been to improve overall throughput of a radio communication system (Chun at Para. 0022).
Regarding claims 16 and 22, the combination of references Wiemann and Chun teach the limitations of the previous claims.  Wiemann further teaches wherein information about the determined 5G access category and information about the associated bearer is stored as any one out of: a UE context information on Access Stratum (AS) level in the UE, and a UE context information on Non-Access Stratum (NAS) level in the UE (Page 15, lines 5-30; the barring parameters of the present disclosure are provided to a higher layer (NAS) where they may be stored; i.e. Chun teaches that these access categories can be for 5G).
Regarding claims 17 and  23, the combination of references Wiemann and Chun teach the limitations of the previous claims.  Wiemann further teaches wherein the 5G access category is decided based on any one or more out of: quality of service (QoS) information related to the bearer, QoS flow ID of the bearer, logical channel priority of the bearer, and a service that triggered the establishment of the bearer (Fig. 3; Page 11, lines 1-24; i.e. each radio bearer 302 is associated with a QCI, where the QCI is the QoS Class indicator which reads on the access category; i.e. Chun teaches that these access categories can be for 5G).
Regarding claims 18 and  24, the combination of references Wiemann and Chun teach the limitations of the previous claims.  Wiemann further teaches further comprising: receiving barring information relating to different 5G access categories from a node in the wireless communications network (Fig. 3; Page 10, lines 9-25; EPS bearers may remain and patterned with future set up radio bearers. At 1), a dashed arrow illustrates the transmitting of barring parameters for each QCI (an example of a bearer characteristic) from the eNB to the UE. At 2), the UE applies the received barring parameters to filter the data packets depending on with which QCI each data packet is associated by means of the filters 305; i.e. if there is data to send, the barring parameters for each QCI are checked to determine if data can be sent), and wherein the barring check is performed by checking the barring information for the determined 5G access category associated with the bearer among the different 5G access categories and associated bearers (Fig. 3; Page 11, lines 1-24; EPS bearers may remain and patterned with future set up radio bearers. At 1), a dashed arrow illustrates the transmitting of barring parameters for each QCI (an example of a bearer characteristic) from the eNB to the UE. At 2), the UE applies the received barring parameters to filter the data packets depending on with which QCI each data packet is associated by means of the filters 305; i.e. if there is data to send, the barring parameters for each QCI are checked to determine if data can be sent and Chun teaches that these access categories can be for 5G).
Regarding claims 19 and 25, the combination of references Wiemann and Chun teach the limitations of the previous claims.  Wiemann further teaches wherein the established bearer comprises any one out of: a created bearer, a reconfigured bearer, and a resumed bearer (Page 12, lines 5-14; During the initial attach procedure, the radio device 100 moves to RRC connected state. Meanwhile, the Data Radio Bearers 302 corresponding to EPS bearers 301 are established. When the radio device 100 is later released to IDLE mode, the Radio Bearers 302 are released. However, the EPS bearers 301 (between core network 300 and radio device 100 NAS level) as well as the corresponding packet filters 305 are maintained. That means, upon arrival of new uplink data the radio device 100 can still determine to which QCI the IP packet belongs before handing it from a higher layer (i.e. a layer in the UE protocol which is above the radio protocols) to the access stratum (AS) level; i.e. the bearer is created and data is resumed after the change from IDLE back to connected).
Regarding claims 20 and 26, the combination of references Wiemann and Chun teach the limitations of the previous claims.  Wiemann further teaches wherein the data to be transmitted over the bearer triggering the performing of the barring check relates to any of: the UE transitioning mode from Radio Resource Control (RRC) idle to RRC Connected, the UE transitioning mode from RRC inactive to RRC connected, the UE being in RRC connected mode (the UE is initially in connected mode before moving to IDLE and then back to connected again).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474